Citation Nr: 1759574	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-10 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, for accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant, A.R., and K.H.


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to September 1975.  He died in September 2010.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim of entitlement to service connection for the cause of the Veteran's death requires further development before being decided on appeal, so the Board is REMANDING this claim to the Agency of Original Jurisdiction (AOJ).  However, the Board will proceed with undertaking adjudication of the Appellant's service connection claim for Parkinson's disease, for accrued benefits purposes.


FINDING OF FACT

The evidence of records is in relative equipoise as to whether the Veteran's Parkinson's disease is etiologically related to his active military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for Parkinson's disease have been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a Veteran was exposed to Agent Orange during service, certain listed diseases-such as Parkinson's disease- are presumptively service-connected on the basis of herbicide exposure.  38 U.S.C. § 1116; 38 C.F.R. § 3.309(e).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104 (a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

III.  Service Connection for Parkinson's Disease

In this case, the appellant seeks entitlement to service connection for Parkinson's disease, for accrued benefits purposes, which she claims the Veteran developed secondary to his exposure to Agent Orange in Vietnam.

Review of the medical evidence of record shows that the Veteran had a current diagnosis of Parkinson's disease.  See, e.g. August 2010 Private Treatment Record. 

The Veteran's military personnel records show that he was assigned to the USS King, USS Hammer, and the USS Cunningham during the Vietnam area.  In September 2004, the Veteran stated that he "routinely went on the Captains' gig (power boat) to various ports in South Vietnam" and emphasized that he was "physically off the boat, and on the pier."  These statements were corroborated in several buddy/lay statements from individuals who served with the Veteran during service.  See Mr. L.F.'s January 2003 Statement (indicating that "it was the duty of every signalman to go along on the captain's gig" and that he "witnessed every one of the signalman make such runs, including [the Veteran]); Mr. D. B.'s September 2006 Statement (describing "additional duties" that consisted of trips ashore to "obtain mail, official communiques, and spare parts"); Mr. R. R.'s Statement (stating that as signalmen, he and the Veteran had to go ashore to get mail and other shipment destined for the USS King).  As there is no reason to find the Veteran incredible in this regard, in light of the foregoing evidence, the Board is of the opinion that the point of equipoise has been reached in this matter.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds, on the whole, the evidence of record establishes that the Veteran stepped foot in Vietnam.

Based on the Veteran's in-service exposure to Agent Orange, service connection for the Veteran's diagnosed Parkinson's disease is warranted on a presumptive basis.


ORDER

Entitlement to service connection for Parkinson's disease, for accrued benefits purposes, is granted.


REMAND

The Board finds that further development of the medical evidence is required prior to adjudicating the appellant's service connection claim for the cause of the Veteran's death.  Generally, in a cause of death claim, VA must make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  De La Rosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); see also 38 U.S.C. § 5103A(a).

In this case, the Veteran died in September 2002.  According to his death certificate, the immediate cause of death was cardiopulmonary arrest that was due to or as a consequence of non-traumatic intracranial bleed and acute stroke.  At the time of the Veteran's death, he was service-connected for posttraumatic stress disorder (PTSD) and Parkinson's disease.  The appellant's contends that the Veteran's cause of death was the result of his service-connected disabilities, to include as due to his exposure to Agent Orange while in Vietnam.  As the medical evidence of record does not include any opinion as to the relationship of etiology of the Veteran's listed cause of death, the Board finds that it would not be unreasonable to request a medical opinion.  Therefore, on remand, an etiological opinion must be obtained regarding the cause of the Veteran's death.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The appellant should be contacted and requested to identify all providers, VA and non-VA, of medical care for the Veteran for treatment of cardiopulmonary arrest, stroke, PTSD, and Parkinson's disease.  She should also be requested to submit a VA signed authorization or authorizations for release of all medical treatment records for the Veteran pertinent to the claim, dated since service separation, to include all terminal hospitalization records from Sunrise Hospital Medical Center in Las Vegas.

2.  Thereafter, the AOJ should secure for the record complete copies of any and all medical records including those pertaining to the circumstances of the Veteran's death in September 2010, to include any inpatient care.  The death certificate notes that the Veteran died while hospitalized, but the hospital treatment records are not associated with the claims file.  All efforts to obtain the records should be noted in the claims file.

3.  After all available records have been associated with the claims file, request a medical opinion from a suitably qualified VA clinician regarding the Veteran's cause of death.  His claims file, including a copy of this remand, must be made available to the examiner for review of the history of this disability.  Following complete review of the record, the examiner is asked to opine on whether it is at least as likely as not that a service-connected disability or any other incident of the Veteran's active service, including his presumptive exposure to Agent Orange during service in Vietnam, was principal or contributory cause of the Veteran's death or materially hastened death.

At the time of his death, the Veteran's service-connected disabilities included: PTSD and Parkinson's disease.

The examiner is advised that a contributory cause of death is one not related to the principal cause, but one that contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.

4.  After completing this and any other development deemed necessary, readjudicate the claim in light of all additional evidence.  If any benefit sought remains denied, issue an SSOC and give the appellant time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


